UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1248



MARK HEPBURN, An Incompetent, by       Deborah
Hepburn, his Mother and Next Friend,

                                              Plaintiff - Appellant,

          versus


NATIONAL    CENTER   ON   INSTITUTIONS   AND
ALTERNATIVES, INCORPORATED (NCIA); NCIA/SAQ,
LLC,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:05-cv-02568-WDQ)


Submitted:   January 26, 2007              Decided:   March 2, 2007


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Robert A. Sapero, W. Timothy Sutton, SAPERO & SAPERO, Baltimore,
Maryland, for Appellant.    Gary R. Jones, Niccolo N. Donzella,
BAXTER, BAKER, SIDLE, CONN & JONES, P.A., Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mark Hepburn appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.           We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.              Hepburn v. Nat’l

Ctr. on Institutions and Alternatives, Inc., No. 1:05-cv-02568-WDQ

(D. Md. Jan. 18, 2006).      We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -